Title: From George Washington to Nicholas Cooke, 20 January 1777
From: Washington, George
To: Cooke, Nicholas



sir
Morris Town January the 20th 1777

I am exceeding sorry to hear your State has ordered several Battalions to be raised for the defence of the State only, and this before proper measures are taken to fill the Continental Regiments; You cannot be insensible how unequal any one State is unconnected with the others to defend itself, if the Enemy shou’d make a descent against it with any considerable force; neither have you the least reason to think you would derive less protection from the Troops if they were rais’d upon the Continents account, than that of the State; if each State, was to prepare for its own defence independent of the others, they, wou’d all be conquered in a short time one by one: Our success must depend on a firm union and a strict adherence to the general plan, other measures may produce a partial relief but never can remove the principal evil.
You must be sensible the Season is fast approaching when a new Campaign will open, nay the former is not yet closed; neither do I intend it shall unless the Enemy quit the Jerseys. It is of the last importance to the interest of America that the new Regiments be speedily levied, it will give me an Opportunity in the fore part of the Campaign, before the Enemy can collect their force, or receive any reinforcement from home; to give them a fatal stab: such a blow in the beginning of the Season might terminate the Campaign to great advantage. I am sure the necessity of having the Continental Regiments immediately completed, are too obvious to need any further arguments; I hope the

powers of Government are such as to complete the new Levies by draught, if they cannot be fill’d seasonably by voluntary inlistments: Necessity obliges me to call on you (as I shall on every other State) in the most pressing terms to complete without delay your proportion of the eighty eight Battalions; I am confident the raising of two Regiments at the expence of the State before the Continental Regiments are compleat, can answer no valuable purpose: If the Enemy shou’d make a descent upon Rhode Island with any considerable force, the opposition of two Regiments will be inconsiderable: If they only infest the Coast with their Ships, the Militia, will answer a better purpose, and at a far less expence; I must confess I am ignorant of the reasons that induced the Assembly to adopt the measure, neither can I conceive of the use and policy of the scheme; I wish it may not be productive of more injury than benefit, by introducing innovations, and changes, that must retard the filling the Continental Regiments; and consequently prejudice the general interest, which every State must have an eye to: The Obligation on your State, is, greater than on any other, being the most exposed and the least capable of making a seperate defence.
Our Affairs here are in a very prosperous train, within a Month past in several Engagements with the Enemy, we have killed, wounded, and taken Prisoners between two, and three thousand; I am very confident the Enemies loss here will oblige them to recall their force from your State; If I am properly supported, I hope to close the Campaign gloriously for America. I am with the greatest regard and esteem Sir Yr most Obedt Hble Sert

Go: Washington

